[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 07-14701                   September 17, 2008
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                    CLERK
                          ________________________

                        D.C. Docket No. 06-00092-CR-4-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

VINCENT SAVAGEAU,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         _________________________

                              (September 17, 2008)

Before BIRCH, DUBINA and CARNES, Circuit Judges

PER CURIAM:

      William Davison, appointed counsel for Vincent Savageau in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Savageau’s convictions and

sentences are AFFIRMED.




                                         2